department of the treasury internal_revenue_service washington d c --- - ------------- contact person telephone number identification_number number release date date uil employer_identification_number legend p j b s a m dear ------------------ p and j request rulings under sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code concerning p’s transfer under sec_507 of one-half of its assets to j statement of fact p is exempt under sec_501 of the code and is a private_foundation the officers and board_of directors of p currently consist of three individuals b s and a p annually makes grants and contributions to tax exempt_organizations in its geographic locale s a daughter of p’s original members live sec_120 miles away in another city s is active in charitable organizations in that city as a result of s’s desire to further charitable causes in her community she created j j is exempt under sec_501 of the code and is a private_foundation the officers and board_of directors of j consist of s and her husband m p’s board_of directors decided j could more effectively further charitable causes in j’s community if p transferred one-half of its assets to j the transfer the transfer is conditioned on the receipt of a favorable private_letter_ruling from the service p states it has never notified the service that it intends to terminate its private_foundation_status nor has p ever received notification its status as a private_foundation has been terminated furthermore p states it has not committed willful repeated acts or failures to act or a willful or flagrant act or failure to act giving rise to liability for tax under chapter of the code law sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code provides that in the case of a transfer of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment the transferee foundation shall not be treated as a newly created organization for purposes of sec_507 sec_1_507-3 of the regulations provides a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code also where a private_foundation transfers all of its assets any recordkeeping requirements under sec_4942 of the code do not apply when the foundation has no assets sec_1_507-3 of the regulations provides that where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any 'expenditure responsibility' grants made by the transferor however the exception contained in this subparagraph shall not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations there under for any year in which any such transfer is made sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 of the code defines the term qualifying_distribution to mean-- a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundation or ii a private_foundation which is not an operating_foundation or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4942 of the code defines the term qualifying_distribution to included a contribution to a sec_501 organization described in paragraph a i or ii if-- a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code on expenditure_responsibility provides in part that the grantor private_foundation must obtain proper reports from its grantee private_foundation as to the grantee's uses of the grant sec_53_4945-5 of the regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 of the code the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income there from may be used for purposes other than those in sec_170 of the code sec_53_4945-5 of the regulations on capital endowment grants made to private_foundations provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued analysis under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation which includes any significant disposition of or more of the transferor's assets because p will be transferring approximately one-half of its assets p's transfer of assets to j will be a transfer under sec_507 of the code p's transfer of assets to j will not be investment_income will not be a taxable disposition of property and will not result in tax under sec_4940 of the code under sec_4944 of the code p's transfer of its assets to j will not constitute a jeopardizing investment or result in tax under that section p's transfer of assets will be made for p’s and j’s sec_501 exempt purposes under sec_53_4946-1 of the regulations j is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 because j is exempt from federal_income_tax under sec_501 because p's transfer of assets will not be a transfer to a disqualified_person under sec_4946 of the code p's transfer will not be an act of self-dealing under sec_4941 sec_1_507-3 of the regulations provides that for purposes of chapter and sec_507 through of the code j will be treated as if it were p in the proportion to which the fair_market_value of the assets less encumbrances transferred to j bears to the fair_market_value of the assets less encumbrances of p immediately before the transfer the attributes under chapter and sec_507 through of the code transferred to j from p include the minimum distribution_requirements under sec_4942 and the right to reduce its distributable_amount under sec_4942 by the amount of any excess qualifying_distribution carryover the proposed transfer of assets from p to j is for endowment purposes and j will not make a qualifying_distribution equal to the amount of the grant it will receive from p thus the proposed transfer from p to j will not be treated by p as a qualifying_distribution under sec_4942 of the code under sec_53_4945-6 of the regulations a private_foundation can transfer its assets to private_foundations pursuant to sec_507 of the code without the transfer being a taxable_expenditure under sec_4945 thus p's transfer of assets will not be a taxable_expenditure under sec_4945 of the code p must exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations on its transfer of some of its assets to j because the exception under sec_1_507-3 to expenditure_responsibility for a transfer of all assets does not apply to p because p's transfer to j consists of approximately one-half rather than all of p's assets conclusion accordingly based on the information furnished we rule as follows the transfer of one-half of the assets from p to j will qualify as a transfer under sec_507 of the code because p will not terminate p will not be subject_to any_tax under sec_507 of the code the proposed transfer of assets from p to j will not give rise to net_investment_income and therefore will not give rise to the imposition of tax under sec_4940 of the code for p p will not be required to pay the tax imposed by sec_4940 in the tax_year of distribution and p and j will report their share of net_investment_income for the year of distribution and pay the tax imposed by sec_4940 on such share based on investment_income earned by the respective foundation the proposed transfer of assets to j will not be treated as an investment that jeopardizes the charitable purposes of p the proposed transfer of assets from p to j will not constitute an act of self-dealing which will result in an excise_tax under sec_4941 of the code assuming j pays the distribution_requirements of p p will not be required to meet p’s distribution_requirements under sec_4942 for the taxable_year in which p transfers one-half of its assets p’s and j's minimum distributable_amount will be determined on a prorata basis determined on asset ownership during the taxable_year of the transfer likewise p and j will be credited with a proportionate amount of the qualifying distributions actually made by the respective foundation in the fiscal_year of the transfer the proposed transfer of assets from p to j will not constitute a taxable_expenditure within the meaning of sec_4945 of the code because p will be required to exercise expenditure_responsibility with respect to one-half of the assets it transferred to j j however will not be required to exercise expenditure responsibilities over the assets transferred by p this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative michael seto manager exempt_organizations technical group sincerely
